Citation Nr: 9932604	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-13 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence as been submitted to 
reopen a claim for service connection for a low back 
disorder.  

2. Whether new and material evidence as been submitted to 
reopen a claim for service connection for a skin disorder.  

3. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a October 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an application to reopen a claim 
for service connection for low back and skin disorders.  
Appeal is also taken from a April 1999 RO decision that 
denied service connection for PTSD.  


FINDINGS OF FACT

1. Service connection for low back and skin disorders was 
last denied by the RO in an August 1986 rating action.  
The veteran was notified of this action and of his 
appellate rights, but failed to file a timely appeal.

2. Since the August 1986 decision denying service connection 
for low back and skin disorders, the additional evidence, 
not previously considered, is cumulative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3. VA outpatient treatment records and a VA compensation 
examination show a diagnosis of PTSD.  


CONCLUSIONS OF LAW

1. The additional evidence submitted subsequent to the August 
1986 decision of the RO, which denied service connection 
for chronic low back and skin disorders, is not new and 
material; thus, the claim for service connection for this 
disability is not reopened, and the August 1986 RO 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).

2. The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

I.  Low Back and Skin Disorders

Service connection for low back and skin disorders was 
previously denied by the Board in a June 1986 decision and 
last denied by the RO in an August 1986 rating decision.  The 
veteran did not appeal this last determination.  In such 
cases, it must first be determined whether or not new and 
material evidence has been submitted such that the claim may 
now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

After finding that new and material evidence has been 
presented, it must then be determined whether such evidence 
renders a claim to be plausible.  If a well-grounded claim is 
then presented, an evaluation on the merits, is to be 
undertaken.  Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998)

The veteran's representative has contended that the RO has 
reviewed the issue of whether new and material evidence has 
been submitted under a definition of such evidence that is no 
long considered valid.  It is contended that the claim should 
be remanded for consideration under the provisions of 
38 C.F.R. § 3.156.  However, the RO must be given the 
opportunity for such a review only if the claim is considered 
to be well grounded.  Elkins v. West, 12 Vet. App. 209 
(1999).  If the claim is not considered to be well grounded, 
it may be denied.  Winters v. West, 12 Vet. App. 203 (1999).

Evidence of record at the time of the June 1986 decision of 
the Board and the August 1986 RO decision, which denied an 
application to reopen a claim for service connection for back 
and skin disorders, included the service medical records that 
showed that the veteran had complaints of back pain during 
service and that he received treatment for various skin 
disorder while on active duty.  However, these were 
considered to have been acute and transitory in nature, and 
unrelated to later low back and skin conditions for which the 
veteran was shown to have been treated from the mid-1970's.  
This was based on the fact that there was no medical evidence 
relating either the veteran's chronic skin or chronic back 
disorders to service.  The veteran was notified of the August 
1986 RO decision, and of his appellate rights, but did not 
file a timely appeal.  

Evidence received subsequent to the August 1986 RO decision 
consists primarily of copies of medical records previously 
considered or records that show that the veteran continues to 
require treatment for low back pain and various skin 
disorders.  Several of the reports note that the veteran had a 
history of back and skin complaints that dated to the time he 
spent on active duty.  However, these are not considered to be 
material because this amounts to a recitation of the history 
as given by the veteran.  A medical professional is not 
considered to be competent to render an opinion as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Moreover, the evidence does not render 
this claim plausible.  For his claim to be well grounded, the 
veteran would have to submit competent medical evidence of 
causality between incidents of service and the disability for 
which he is claiming service connection.  Grivois v. Brown, 6 
Vet. App. 136 (1994).  For this reason, it is not necessary to 
remand the case to the RO, as contended by the veteran's 
representative.  

Under these circumstances, as new and material evidence has 
not been submitted, the application to reopen the claim is 
denied.  

II.  PTSD

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran is seeking service connection for PTSD.  Medical 
records in support of his claim include VA outpatient 
treatment records, dated in 1998 that show a diagnosis of 
PTSD.  In addition, a VA compensation examination dated in 
February 1999 also shows a diagnosis of PTSD.  Assuming the 
credibility of this evidence, the claim is, at least, 
plausible.  

As the veteran's claim is well-grounded, VA has a duty to 
assist in the development of facts related to the claim.  38 
U.S.C.A. § 5107(a) ( West 1991); 38 C.F.R. §§ 3.103(a), 3.159 
(1999).  For reasons that will be given, The Board concludes 
that the duty to assist has not been satisfied.  According, 
further assistance is required.  


ORDER

An application to reopen claims for service connection for 
low back and skin disorders is denied.  The claim of 
entitlement to service connection for PTSD is well grounded.  
To this extent only, the appeal is granted.  


REMAND

As noted the record contains several diagnoses of PTSD.  
However, while the veteran did serve in Vietnam during the 
war, there is no direct service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation.  A determination as to whether the veteran served 
in combat is essential to the proper disposition of the 
claim.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy.  Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
West v. Brown, 7 Vet. App. 70 (1994).  

In addition, it has been held that when a veteran is found to 
have served in a combat situation, stressors related to that 
combat experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Review of the record shows that the VA 
examiner who rendered a diagnosis of PTSD in February 1999 
did not have the veteran's claims folder available for 
review.  While it is noted that the veteran has already given 
information concerning his claimed stressors, the RO has not 
attempted to verify the claimed stressors with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) or 
rendered a finding as to whether or not the veteran served in 
a combat situation.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Vietnam, 
duty assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action. 

2.  The RO should forward the veteran's 
statement and prior statements of alleged 
service stressors (along with copies of 
his service personnel records and any 
other relevant evidence) to the USASCRUR, 
and request that that organization 
investigate and attempt to verify the 
alleged stressors.

3.  Following the above, the veteran 
should be examined by a panel of two VA 
psychiatrists who have not previously 
examined him to determine the exact 
diagnosis, if any, of the psychiatric 
disorder.  Each psychiatrist should 
conduct a separate examination with 
consideration of the criteria for post-
traumatic stress disorder.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are different 
psychiatric disorders than post-traumatic 
stress disorder, the board should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  If a diagnosis of post-
traumatic stress disorder is appropriate, 
the examiners should specify the credible 
"stressors" that caused the disorder and 
the evidence upon which they relied to 
establish the existence of the 
stressor(s).  They should also describe 
which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrists should describe 
how the symptoms of post-traumatic stress 
disorder affect his social and industrial 
capacity.  The report of examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests including 
psychological testing and evaluation such 
as the Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi 
Scale for Combat-Related Post-Traumatic 
Stress Disorder are to be accomplished.  
The examiners should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF).  It is 
imperative that the physicians include a 
definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ED.).  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the examination.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







